I cannot agree that the evidence, when considered in the light most favorable to the plaintiff, showed a total absence of authority in Shook to act for the defendant. While it is true that the defendant's mine shaft was half a mile distant from the scene of the assault, there was evidence that the defendant's land extended to the street, where the plaintiff was standing, and had to be crossed by any one going to the mine. A strike was in progress at the mine, and the defendant had instructed Shook to keep every one off his property including "that lot of ground there where they were" (21-a). The plaintiff claimed he was on the public highway. Shook disputed this and claimed he was on the defendant's land and ordered him off. A witness for the plaintiff gave evidence that in the trial of the criminal case against Shook the defendant had testified: "That the duties of Mr. Shook were to *Page 533 
keep every one off their property" (18-a); "Mr. Hager ...... had a very large map of his mine, showing the location of this ground. The defense set up in that case was that Mr. Shook was acting in the performance of his duties" (19-a); "One of the pivotal points on which the [criminal] case turned was whether this plaintiff was on the ground of Mr. Hager or adjacent ground. The plaintiff here claimed that he was on the public highway. Mr. Shook and some other witnesses testified as to his location, which placed it on this lot of ground to which I have referred, belonging to Mr. Hager" (19-a); "He [the defendant] testified that Mr. Shook had authority to keep every one off of that property and that lot of ground where they were" (21-a); "There was a map showing ownership of property by Mr. Hager down at the street car line and that was included in the words `their property'" (22-a); "As I gathered from the criminal case, this was the point where the men would go up to the Hager mine and they were there to prevent them from going up" (23-a).
The jury could find from this evidence, which we cannot disregard, an abuse by Shook of the authority committed to him by the defendant justifying the verdict and judgment in this case: Reight v. Hamburger, 81 Pa. Super. 571, 573; McClung v. Dearborne, 134 Pa. 396; Marcus v. Gimbel, 231 Pa. 200.